Case o-2U0-/1L/fo/f-reg Voc cil Filed Oy/ecl/2e0 Entered Ov/2Z1iz0 LOlolisoe

Richard J. McCord, Esq.

Robert D. Nosek, Esq. Presentment Date: September 28, 2020
CERTILMAN BALIN ADLER & HYMAN, LLP Time: 12:00 p.m.

Counsel to the Debtor and Debtor in Possession Objection Date: September 28, 2020
90 Merrick Avenue, 9" Floor Time: 11:30 a.m.

East Meadow, New York 11554 Hearing if Objections: October 19, 2020
Phone: (516) 296-7000 Time: 10:00 a.m.

Fax: (516) 296-7111

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
BIORESTORATIVE THERAPIES, INC., Case No. 20-71757-reg

Debtor.
xX

 

NOTICE OF PRESENTMENT OF ORDER AWARDING INTERIM COMPENSATION
AND REIMBURSEMENT OF EXPENSES FOR DEBTOR IN POSSESSION’S
RETAINED PROFESSIONALS

PLEASE TAKE NOTICE that, Certilman Balin Adler & Hyman, LLP (“Certilman
Balin’’), general bankruptcy counsel to BioRestorative Therapies, Inc. (the “Debtor’’), the debtor
and debtor in possession in the above-captioned case, will present for signature the attached
Order Pursuant to 11 U.C.C. §§ 105(a), 330 and 331 (the “Order”) for the award of interim
compensation and reimbursement of expenses to Certilman Balin and K&L Gates, LLP
requested in the (a) First Application of Certilman Balin Adler & Hyman, LLP, Attorneys for the
Debtor in Possession, for Interim Allowance of Compensation and for Reimbursement of
Expenses for Services Rendered During the Period of March 20, 2020 Through and Including
July 31, 2020 [ECF Doc. No. 195]; and the (b) First Application of K&L Gates, LLP, Special
Intellectual Properties Counsel for the Debtor in Possession, for Interim Allowance of

Compensation and for Reimbursement of Expenses for Services Rendered During the Period of

March 20, 2020 Through and Including July 31, 2020 [Docket No. 196], to the Honorable Robert
7220620.1
Case o-2U0-/1L/fo/f-reg VOC cil Filed Oy/ecl/e0 Entered Ov/2Z1iz0 LOlslisco

E. Grossman, United States Bankruptcy Judge, on September 28, 2020 at 12:00 p.m.
(“Presentment Date”), at the U.S Bankruptcy Court, Eastern District of New York, Alfonse M.
D’ Amato U.S. Courthouse, 290 Federal Plaza, Courtroom 860, Central Islip, New York 11722.

PLEASE TAKE FURTHER NOTICE, that objections to the proposed Order, if any,
pursuant to 9004-1 and LBR 9006-1, must be filed in the Office of the Clerk of the Bankruptcy
Court electronically in accordance with General Order #M-242 (General Order #M-242 and the
Revised Administrative Procedures for the Electronic Case Filing System can be found at
www.nyeb.uscourts.gov the official website for the United States Bankruptcy Court for the
Eastern District of New York) by registered users of the Court’s electronic case filing system
and, by all other parties in interest, (with a hard copy delivered to Chambers) and served in
accordance with General Order #M-242 or by first -class mail and served upon the (i) Certilman
Balin Adler & Hyman, LLP, 90 Merrick Avenue, East Meadow, New York 11554, Attn: Robert
D. Nosek, Esq.; (ii) K&L Gates, LLP, 210 Sixth Avenue, Pittsburgh, PA 15222, Attn: William
E. Kuss, Esq. and (iii) the Office of the United States Trustee, Eastern District of New York
(Central Islip Office), Alfonse D’Amato Federal Courthouse, 560 Federal Plaza, Central Islip,
NY 11722, Attn: Stan Yang, Esq. All filing and service are to be made so as to be actually
received by each party on or before September 28, 2020 at 11:30 a.m. If no objections are
received, the Order may be signed.

A HEARING WILL BE HELD ON OCTOBER 19, 2020, AT 10:00 A.M. IF AN

OBJECTION IS FILED AS ABOVE WITH PROOF OF SERVICE.

2 7220620.1
Case o-2U0-/1L/fo/f-reg VOC cil Filed Oy/ecl/e0 Entered Ov/2Z1iz0 LOlslisco

Dated: East Meadow, New York
September 21, 2020
CERTILMAN BALIN ADLER & HYMAN, LLP
Counsel to the Debtor and Debtor in Possession

By: /s/ Robert D. Nosek
RICHARD J. MCCORD, ESQ.
Robert D. Nosek, Esq.
90 Merrick Avenue
East Meadow, New York 11554
Phone: (516) 296-7000

3 7220620.1
